DETAILED ACTION
1.	Claims 1-7 and 11 are pending in this examination.
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Response to Arguments
4.	Applicant's arguments have been considered but are moot in view of the new ground(s) of rejection.  

Claim Rejections - 35 USC § 103
5.1.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.


5.2.	Claims 1 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application No. 20180218027 to Cronie et al (“Cronie”) in view of US Patent us-provisional-application US 62593154 (corresponding US Patent Application No. 20190164153) to Agrawal et al (“Agrawal”), further in view of US Patent Application No. 20150281752 to Van Veldhuisen et al (“Van Veldhuisen”). 
As per claim 1, Cronie discloses an apparatus comprising: at least one processor; and at least one memory including computer program code for one or more programs, the at least one memory and the computer program code configured to, with the at least one processor, cause the apparatus to perform at least the following:    
receive an input ordered set of transactions after a genesis block or a preceding compressed block in a chain of blocks ([0029], [0041],[0044], multiple blocks which are associated at least with one of the previously recorded blocks (e.g. chained together) and wherein a block can be added to the distributed ledger based on a mining process, e.g. by at least a part of the multiple electronic nodes. The electronic node includes circuitry configured to perform a mining process of a block to be added to the distributed ledger, wherein the mining process includes compressing data of the block to be added to the distributed ledger. The blockchain of includes a genesis block as is the first block of any chain. The received block is considered an ordered set. also see [0034], [0054], [0085], [0107]).     
generate a compressed block on the basis of the input ordered set of the transactions, wherein processing of transactions the compressed block results to an equivalent final state as processing of the input ordered set of the transactions ([0041] , "...herein the mining process includes compressing data of the block to be added to the distributed  ledger…”, also see ([0029], [0041],[0044]), and   
provide the compressed block to a distributed network to establish a new chain blocks and to replace the set of uncompressed blocks in the chain ([0042]-[0044], "...a new block is added in a compressed format to the blockchain,...", also see Also see [0034], [0054], [0085], [0107]).
Cronie does not explicitly disclose however in the same field of endeavor, Agrawal discloses chain epoch ([0049]); Additionally, Agrawal discloses sequence of transactions ([0049]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Cronie with the teaching of Agrawal by including the feature of chain epoch, in order for Cronie’s system to ensuring new players to join the protocol execution securely. Informally, considering a blockchain protocol execution, the chain soundness property states that a new honest player’s best local chain is consistent with any existing honest players’ local chains. Additionally, each of at least a subset of the one or more processing devices of the processing platform comprises a trusted execution environment, such as a secure enclave. The processing platform is further configured to release from the trusted execution environment of a given one of the one or more processing devices of the processing platform a first blockchain transaction on the first blockchain-based cryptocurrency system, and to condition release of a second blockchain transaction relating to the first blockchain transaction on receipt of at least a specified threshold amount of evidence of confirmation of the first blockchain transaction on the first blockchain-based cryptocurrency system.
Additionally, Cronie discloses The blockchain of includes a genesis block as is the first block of any chain. The received block is considered an ordered set ([0029], [0041],[0044], Cronie and Agrawal do not explicitly disclose however in the same field of endeavor, Van Veldhuisen discloses receive an input ordered set of transactions of a set of uncompressed blocks in data, the data comprising the set of uncompressed blocks ([0052]) , wherein the compressed block comprises less transactions than the input set of transactions ([0079]-[0080], also see [0080]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Cronie/ Agrawal with the teaching of Van Veldhuisen by including the feature of input ordered, in order for Cronie’s system for synchronizing output streams having varying bitrates, resolutions, and/or frame rates are desirable. In particular, inter-chassis or intra-chassis synchronization techniques for syncing a plurality of output streams are desirable. An internet protocol video delivery network based on adaptive streaming techniques can provide many advantages over traditional cable delivery systems, such as greater flexibility, reliability, lower integration costs, new services, and new features (Van Veldhuisen)

Claim 11, is rejected for similar reasons as stated above.

5.3.	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Cronie, Agrawal and Van Veldhuisen as applied to claim above, and in view of US Patent Application No. 20180189333 to Childress et al (“Childress”).
As per claim 2, the combination of Cronie, Agrawal and Van Veldhuisen discloses the invention as described above. Cronie, Agrawal and Van Veldhuisen do not explicitly disclose however in the same field of endeavor, Childress discloses the apparatus of claim 1, wherein the at least one memory and the computer program code are further configured to, with the at least one processor, to cause the apparatus to generate the compressed block in response to reaching a predetermined number of ordered blocks and/or transactions added to the chain after the genesis block or the preceding compressed block (Childress, [0024], blockchain reaches its limiting size then one or more of the least frequent transactions are archived. The archive can be stored in an encrypted loss-less compressed format).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Cronie with the teaching of Agrawal/Childress by including the feature of predetermined transactions, in order for Cronie’s system to performing one or more of identify a frequency of access of one or more portions of a blockchain, determine the one or more portions of the blockchain which are eligible for archiving based on the frequency of access of the one or more portions of the blockchain, and compress and archive the one or more portions of the blockchain eligible for archiving. A blockchain may include various transactions which are identified and which require processing. The order of processing such transactions may be optimized by examining content of the transactions. One example operation may include one or more of identifying blockchain transactions, designating each of the blockchain transactions as an independent transaction type or a dependent transaction type, and determining an order to process the blockchain transactions based on the independent transaction type or the dependent transaction type (Childress, abstract).

5.4.	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Cronie, Agrawal and Van Veldhuisen as applied to claim above, and in view of  “Blockchain-based efficient privacy preserving and data sharing scheme of content-centric network in 5G”  by Fan et al. (“Fan”).
As per claim 3, the combination of Cronie, Agrawal and Van Veldhuisen discloses the invention as described above. Additionally, Cronie discloses compressing data ([0041] , "...herein the mining process includes compressing data, but  Cronie, Agrawal and Van Veldhuisen do not explicitly disclose however in the same field of endeavor, Fan discloses the apparatus of claim 1, wherein the generating of the compressed block further comprises, with the at least one memory, the computer program code and the at least one processor, to cause the apparatus to generate one or more new shorter (compressed) transactions for the shorter (compressed) block and signing the one or more new shorter (compressed) transactions by a miner node generating the shorter (compressed)  block, wherein the shorter (compressed)  transactions are associated with a transaction type unique for the shorter (compressed)  transactions (Fan , pages 528-529 The most important role is miner signed. It represents the miners who add a block to the blockchain successfully, page 530, where num represents the number of times to encrypt information. The hash algorithm maps any length of value to a shorter fixed length binary value. If you hash a section of plaintext and even change only one letter of the paragraph, the subsequent hash will yield different values. It is computationally impossible to find two different inputs of the same value as the hash. It means seq is unique on condition that the ID of the user and times to encryption are unique).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Cronie with the teaching of Agrawal/Fan by including the feature of signing, in order for Cronie’s system to effectively control the cost of resources, reduce the congestion level of the network and decrease the delay while achieving the below functions. The blockchain and encrypted cloud storage to implement our scheme focused on data providers’ records in a content-centric network. In our scheme, privacy preserving and data sharing are related to the information which is public and tamper-resistant on the block. (ii) We achieve the goal of every data owner's complete control to his own information, using the tamper-resistant access policy on public ledger formulated by himself. (iii) We can effectively control the cost of resources, reduce the congestion level of the network and decrease the delay while achieving the above functions (Fan).

5.5.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Cronie, Agrawal and Van Veldhuisen as applied to claim above, and in view of US Patent Application No. 20180189333 to Childress et al (“Childress”), and further in view of US Patent Application No. 20180026651 to Gopal et al (“Gopal”).
As per claim 4, Cronie discloses the apparatus of claim 1, the compressed block is a parent of an uncompressed block, and the compressed block is a child of the genesis block (fig. 2 clearly shows item 11 and item 12 are uncompressed block; item 17 is compressed blocks /parent of normal blocks (items 11 and 12), additionally compressed block, [0066]-[0072] also see ([0029], [0041],[0044], multiple blocks which are associated at least with one of the previously recorded blocks (e.g. chained together) and wherein a block can be added to the distributed ledger based on a mining process, e.g. by at least a part of the multiple electronic nodes. The electronic node includes circuitry configured to perform a mining process of a block to be added to the distributed ledger, wherein the mining process includes compressing data of the block to be added to the distributed ledger. The blockchain of includes a genesis block as is the first block of any chain).
The combination of Cronie, Agrawal and Van Veldhuisen do not explicitly disclose however in the same field of endeavor, Childress discloses the apparatus of claim 1, wherein the compressed block comprises fewer transactions than the input ordered set of the transactions (Childress, [0019], The transactions may be compressed as they are removed from the optimized blockchain 150 and replaced with transaction metadata, such as source information, destination information, monetary information, etc., and other key attributes which are preserved to reference the transactions after they are removed and compressed.) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Cronie with the teaching of  Agrawal/Childress by including the feature of fewer transactions, in order for Cronie’s system to optimization of blockchain 150 since some information have been removed.  The transactions may be compressed as they are removed from the optimized blockchain 150 and replaced with transaction metadata, such as source information, destination information, monetary information, etc., and other key attributes which are preserved to reference the transactions after they are removed and compressed. The compressed transactions 130 are then placed in an archive 140, such as a secure database for fast reference at a later time. The optimized blockchain 150 may have a record of all transactions, however, not all transactions may be stored in the optimized blockchain 150 since some have been removed and archived. Additionally, A blockchain may include various transactions which are identified and which require processing. The order of processing such transactions may be optimized by examining content of the transactions. One example operation may include one or more of identifying blockchain transactions, designating each of the blockchain transactions as an independent transaction type or a dependent transaction type, and determining an order to process the blockchain transactions based on the independent transaction type or the dependent transaction type.
The examiner interprets; item 17 is compressed blocks /parent of normal blocks (items 11 and 12) as describe Cronie. Furthermore, Gopal discloses one or more blocks that are compressed based on the frequency of symbols (e.g., characters, numbers, etc.) present in the decompressed form of the data. For example, in Huffman encoding, a tree (e.g., an abstract data structure that simulates a hierarchical tree structure, with a root value and subtrees of children with a parent node, represented as a set of linked nodes) may be used to associate codes with each symbol present in the uncompressed form of the data ([0049]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Cronie with the teaching of  Agrawal/Childress/ Gopal by including the feature of fewer transactions, in order for Cronie’s system to to determine the first byte of a decompressed data block is more important than the latency to determine the last byte of the decompressed data block, the startup time to decode the tree descriptor is particularly detrimental. As such, in decompressing an entropy encoded data set, a compute device typically performs a sequential process of parsing the tree descriptor for a given block, constructing, from the parsed tree descriptor, one or more tables that correlate the codes and corresponding symbols, and decompressing the block using the one or more tables. In some systems, the compute device may perform a further decompression step, such as a Lempel-Ziv decompression process, on the data set. Regardless, for many systems, the performance of the decompression process is limited by the speed of the tree parsing operation (i.e., the amount of time to parse the tree descriptor and construct the table(s) is greater than the amount of time to replace the codes with the symbols). Furthermore, in applications in which the latency to determine the first byte of a decompressed data block is more important than the latency to determine the last byte of the decompressed data block, the startup time to decode the tree descriptor is particularly detrimental (Gopal).
5.6.	Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Cronie, Agrawal and Van Veldhuisen as applied to claim above, and in view of China Patent Application No. CN107728941 (“CN107728941”).
As per claim 5, the combination of Cronie, Agrawal and Van Veldhuisen discloses the invention as described above. Cronie, Agrawal and Van Veldhuisen do not explicitly disclose however in the same field of endeavor, CN107728941 discloses the apparatus of claim 1, wherein the at least one memory and the computer program code are further configured to, with the at least one processor, to cause the apparatus to provide the compressed block to the distributed network with an uncompressed block referencing to the compressed block (CN107728941, page 3, calculating a data block hash value according to the data block, generating a compression transaction according to the data block hash value, and establishing a mapping relationship between the compressed block identifier, the data block identifier and the compressed transaction identifier; Publishing compression transaction and mapping relationship to block chain transaction system, also see, page 5, locally records the mapping relationship).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Cronie with the teaching of Agrawal/CN107728941 by including the feature of block referencing, in order for Cronie’s system to  calculating a data block hash value according to the data block, generating a compression transaction according to the data block hash value, and establishing a mapping relationship between the compressed block identifier, the data block identifier and the compressed transaction identifier. The storage burden of nodes in the block chain transaction system can be greatly reduced by rotating the data block; by generating the compression transaction, the mapping relationship between the compressed block identifier, the data block identifier and the compressed transaction identifier is established, the compressed transaction and the mapping relationship are published to the block chain transaction system, and the compressed block and the compressed transaction have traceability and non-tampering (CN107728941, page 3).
	As per claim 6, the combination of Cronie, Agrawal, Van Veldhuisen and CN107728941 discloses the apparatus of claim 1, wherein the at least one memory and the computer program code are further configured to, with the at least one processor, to cause the apparatus to validate the compressed block by checking transaction types and final state of the compressed block (CN107728941, page 5, to perform voting verification on the transaction, and if the voting verification is passed, the transaction is recorded into the account book of each node of the blockchain system, and at the same time, each node also locally records the mapping relationship). The motivation regarding the obviousness of claim 5 is also applied to claim 6. 

5.7.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Cronie, Agrawal and Van Veldhuisen as applied to claim above, and in view of “A Scalable Proof-of-Stake Blockchain in the Open Setting” by Lei Fan et al., (“Lei Fan”).
As per claim 7, the combination of Cronie, Agrawal and Van Veldhuisen discloses the invention as described above. Cronie and Agrawal do not explicitly disclose however in the same field of endeavor, Lei Fan discloses the apparatus of claim 1, wherein interval for chain epochs in the chain and/or number of chain epochs maintained in the chain is adjustable in the distributed network on the basis of one or more of network characteristics, transaction statistics, compressed block characteristics, and network voting decisions (Lei Fan , Page 43, Blockchain with adaptive difficulty adjustment. In Bitcoin, in order to maintain a steady chain growth rate, the system adjusts the PoW hash target difficulty adaptively. the smaller target, the lower probability to get a valid PoW block by a hash function query, and vice versa. Our scheme can be extended to support adaptive difficulty easily. As in Nakamoto’s system, the target difficulty is adjusted every m blocks for some integer m. thee time span of difficulty adjustment is called an epoch; and let t be the expected time of an epoch. Let ti be the actual time span of the i-th epoch, and Ti be the target difficulty in the i-th epoch. We have the target difficulty in the (i + 1)-th epoch as follows: Ti+1 = ti t Ti From the equation above we can observe that, if ti > t then Ti+1 > Ti and vice-versa. In the case that ti > t, the stakeholders spend longer time to obtain m blocks; it means the system requires more time than expected for the i-th epoch; thus, the target difficulty should be increased so that the stakeholders can and new blocks faster in the next epoch).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Cronie with the teaching of Agrawal/Lei Fan by including the feature of epochs, in order for Cronie’s system to using only standard hash functions and unique digital signatures, which makes our design very appealing in practice. Our blockchain achieves important security properties including common prefix, chain quality, chain growth, and chain soundness, and is adaptively secure without assuming secure erasure. Additionally, In Bitcoin, in order to maintain a steady chain growth rate, the system adjusts the PoW hash target difficulty adaptively (Lei Fan, abstract).
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

	a). US Patent Application No. 20190156301 to Bentov et al discloses an apparatus in an illustrative embodiment comprises a processing platform that includes one or more processing devices each comprising a processor coupled to a memory. The processing platform is configured to communicate over at least one network with one or more additional sets of processing devices associated with at least a first blockchain-based cryptocurrency system. Each of at least a subset of the one or more processing devices of the processing platform comprises a trusted execution environment, such as a secure enclave. The processing platform is further configured to release from the trusted execution environment of a given one of the one or more processing devices of the processing platform a first blockchain transaction on the first blockchain-based cryptocurrency system, and to condition release of a second blockchain transaction relating to the first blockchain transaction on receipt of at least a specified threshold amount of evidence of confirmation of the first blockchain transaction on the first blockchain-based cryptocurrency system.

Conclusion
7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARUNUR RASHID whose telephone number is (571)270-7195. The examiner can normally be reached 9 AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni A. Shiferaw can be reached on (571) 272-3867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HARUNUR . RASHID
Primary Examiner
Art Unit 2497



/HARUNUR RASHID/Primary Examiner, Art Unit 2497